Per Curiam. The questions presented by the record on this appeal arise upon the demurrer of Elisha B. Hamilton, assignee of the Union Bank of Quincy, Maurice Kelly and Catharine Eisenstein, guardian, to the amended cross-hill of Rosalia E. Kreitz, and the decree sustaining said demurrer and dismissing said cross-bill. The amended bill, filed February 28, 1887, by said Elisha B. Hamilton, assignee of the said Union Bank of Quincy, was to foreclose a mortgage known as the Union Bank mortgage, dated Hay 1, 1881, made by John M. and Mary P. Kreitz to the Union Bank of Quincy, upon the west one hundred (100) feet of lot (6), and the north seventeen (17) feet of the east sixty-eight (68) feet of said lot six (6), in block five (5). in the original town, now city, of Quincy, Adams county, Illinois, to secure the payment of three notes of even date, made by said John M. and Mary P. Kreitz to said Union Bank of Quincy or order, for the sum of §1,000 each, due respectively one, two and three years after date, hearing six per cent, interest from date. It was therein further alleged, among other things, in substance, that Maurice Kelly and Catharine Eisenstein, guardian, defendants to said bill, were the legal holders and owners respectively of said first and third notes, in the order of maturity, for §1,000 each, and that said Hamilton, as such assignee, wras the legal holder of said second note for §1,000. The amended bill also charged that the debt secured by the. trust deed of November 23, 1872, on the west one hundred (100) feet of said lot six (6), claimed by said Rosalia E. Kreitz, had been fully paid; that said trust deed was fraudulent and void, and should be canceled of record, and that it was barred by the statute of limitations, and asked for relief by foreclosure and sale under said Union Bank mortgage. The amended cross-bill of Rosalia E. Kreitz, filed April 12, 1887, seeks to foreclose a trust deed dated November 23, 1872, on the west one hundred (100) feet of said lot six (6), block five (o), in the original town, now city, of Quincy, Adams comity, Illinois, made by said John M. and Mary P. Kreitz and Herman and Elizabeth Moecker to Edward H. Buckley, as trustee, to secure the payment of a note dated November 23, 1872, made by said Herman Moecker and John M. Kreitz, payable to the order of James M. Rice, for the sum of §3,000, due two years after date, bearing ten per cent, interest, payable semi-annually. She therein further alleges, in substance, that said note came to her hands by assignment; that its principal is wholly unpaid, but that its makers paid the interest thereon up to ¡November 23, 1883, and had the same indorsed on the note; and that they repeatedly, within the past ten years, acknowledged said indebtedness, and promised to pay the same; and that the premises covered by said trust deed have at no time, since ¡November 23,1872, been held or occupied adversely to said trust deed, but always in full recognition of the same. She makes Elisha B. Hamilton, assignee as aforesaid, Maurice Kelly and Catharine Eisenstein, guardian, among others, defendants to said amended cross-bill, and charges that said defendants “have, or claim to have, some right or interest in said real estate described in said trust deed, or some part thereof, as purchaser, mortgagee, judgment creditor, lessee or otherwise.” She further therein claims priority over the Union Bank mortgage and all other liens, and asks for foreclosure and sale of said premises under said trust deed. To said amended cross-bill the holders of the notes secured by the Union Bank mortgage, appellees here, demurred generally, also assigning as special causes of demurrer that tlie cause of action relied upon in said cross-bill, and arising upon said trust deed, did not accrue within ten years before the beginning of said original or cross-litigation, and that the claim of said amended cross-bill was stale and barred by Laches and lapse of time. The court sustained the demurrer and dismissed said amended cross-bill, from which order said ¡Rosalia E. Kreitz appeals. For the purpose of this appeal, all facts well pleaded in said amended cross-bill on demurrer thereto are to be taken as true. The bar of the statute relied upon is Sec. 11 of the statute of limitations, approved April 4, 1872, in force July 1,1872, which section is as follows: “¡No person shall commence an action or make a sale to foreclose any mortgage or deed of trust in the nature of a-mortgage, unless within ten years after the right of action or right to make such sale, accrues.” The trust deed and note was executed November 23, 1872, and the note matured, allowing for days of grace, November 26, 1874. Appellant’s position is that, notwithstanding said section, her trust deed is not barred until the debt it secures is barred, and that payments of interest on the debt extend the lien of the trust deed as well as the running of the statute on the note. Appellees insist that the action to foreclose the trust deed was barred ten years after that right of action accrued, i. e., the maturity of the note, and that it was not continued or affected by interest payments on the debt, and that therefore tlxe appeal should be dismissed and the decree of the Circuit Court affirmed. The record squarely presents this question: What effect has See. 11 of the limitation act upon a mortgage or deed of trust executed after that act went into force and operation? The propriety of the decision of the court below, in sustaining the demurrer to appellant’s cross-bill, is to be determined by the true construction of Sec. 11 of the limitation act of 1872. In the recent case of Schefferstein v. Allison, 123 Ill. 662, this question is decided, and according to the doctrine there announced, it was error to sustain the demurrer. The decree of the Circuit Court will he reversed and the cause remanded. Reversed and remanded.